Name: Commission Regulation (EEC) No 2134/80 of 8 August 1980 amending Regulations (EEC) No 2226/78 and (EEC) No 1379/80 as regards the beef products which may be taken into intervention in certain Member States, and their coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 80 Official Journal of the European Communities No L 207/ 11 COMMISSION REGULATION (EEC) No 2134/80 of 8 August 1980 amending Regulations (EEC) No 2226/78 and (EEC) No 1379/80 as regards the beef products which may be taken into intervention in certain Member States , and their coefficients THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 6 (5) (c) thereof, Whereas the coefficients referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were fixed by Commis ­ sion Regulation (EEC) No 2226/78 (3 ), as last amended by Regulation (EEC) No 1378/80 (4) ; whereas it appears advisable to amend certain of those coeffi ­ cients ; whereas this entails altering certain of the intervention purchase prices for beef valid with effect from 2 June 1980 and fixed by Commission Regula ­ tion (EEC) No 1379/80 (5 ) ; Whereas, in accordance with Council Regulation (EEC) No 1302/73 (6), as last amended by Regulation (EEC) No 427/77 (7), the qualities and cuts of the products to be bought in by the intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; whereas application of these criteria in the present situation on the beef market at the start of the period for the marketing of grass feed cattle indi ­ cates that 'Ochsen A' should be included temporarily in the list of products which may be taken into inter ­ vention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2226/78 is replaced by Annex I to this Regulation . Article 2 The Annex to Regulation (EEC) No 1379/80 is replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 18 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 ) OJ No L 329, 24. 12. 1979, p . 1 . (J ) OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( «) OJ No L 140, 5. 6 . 1980, p . 53 . (s) OJ No L 140, 5 . 6 . 1980, p . 54. (6) OJ No L 132, 19 . 5 . 1973, p . 3 . O OJ No L 61 , 5 . 3 . 1977, p . 16 . No L 207/ 12 Official Journal of the European Communities 9 . 8 . 80 ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  ANNEX I  BILAG I DEUTSCHLAND Bullen A Ochsen A 1,08 1,03 BELGIQUE/BELGIÃ  Boeufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % 0,98 0,96 0,97 DANMARK Kvier I Stude I Tyre P Ungtyre I 0,86 0,92 0,94 0,98 FRANCE Boeufs U Boeufs R Boeufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 1,23 1,11 0,99 1,19 1,10 0,99 IRELAND Steers 1 Steers 2 0,92 0,90 ITALIA Vitelloni 1 Vitelloni 2 1,25 1,10 LUXEMBOURG Boeufs, gÃ ©nisses, taureaux extra 1,04 NEDERLAND Vaarzen, le kwaliteit Stieren, le kwaliteit 1,02 1,09 UNITED KINGDOM A. Great Britain Steers M Steers H Heifers M/H 0,95 0,94 0,90 B. Northern Ireland Steers L/M Steers L/H Steers T Heifers T 0,93 0,93 0,91 0,86 9. 8 . 80 Official Journal of the European Communities No L 207/13 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying-in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieureLimite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper una quartiers compensis ", stammend von : Bullen A Ochsen A 267,829 262,742 273,644 268,556 BELGIQUE/BELGIÃ   Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en ,compensated quarters ' afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % 240,627 235,691 238,159 257,903 252,967 255,435Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt, quartiers compensÃ ©s " af : Kvier I Stude I Type P Ungtyre I 231,116 242,769 247,948 258,954 235,001 246,654 251,833 262,838 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 293,142 273,132 256,542 276,723 264,067 245,596 306,824 286,814 270,224 286,985 274,329 255,858 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 239,369 231,907 244,223 236,760 ITALIA  Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 304,027 286,753 311,801 294,526 No L 207/ 14 Official Journal of the European Communities 9 . 8 . 80 Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Limite supÃ ©rieurt Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, gÃ ©nisses, taureaux extra 261,358 268,762 NEDERLAND  Hele dieren, halve dieren en  compensated quarters ' afkomstig van : Vaarzen, le kwaliteit Stieren, le kwaliteit 245,534 258,419 254,482 267,367 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H Heifers M/H 249,105 246,454 235,818 252,661 250,010 239,374 B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T Heifers T 243,771 239,310 240,700 231,664 247,327 242,866 244,256 235,220